 
 
I 
111th CONGRESS
1st Session
H. R. 3307 
IN THE HOUSE OF REPRESENTATIVES 
 
July 23, 2009 
Mr. Mica (for himself, Mr. Jones, Mr. McIntyre, Mr. Brown of South Carolina, Mr. Crenshaw, Mr. Stearns, Mr. Westmoreland, and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To direct the Secretary of Commerce to conduct a study of the population of the South Atlantic red snapper fishery, and to limit the authority of the Secretary to promulgate any interim rule that prohibits fishing in the South Atlantic red snapper fishery. 
 
 
1.South Atlantic red snapper fishery 
(a)Population studyThe Secretary of Commerce shall conduct a study of the population of the South Atlantic red snapper fishery and submit to Congress a report on the findings of such study. 
(b)Limitation on interim rule closing fishery 
(1)In generalThe Secretary of Commerce may not promulgate any interim rule under section 305(c) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1855(c)) that prohibits fishing in the South Atlantic red snapper fishery before the date the Secretary submits to Congress a report on findings of a study under subsection (b) that demonstrate the need for such interim rules. 
(2)Existing interim rulesAny interim rule described in paragraph (1) that was promulgated before the date of enactment of this Act shall have no force or effect.   
 
